     Case 2:19-cv-00067-APG-GWF Document 36 Filed 03/25/19 Page 1 of 2



 1   Chad C. Butterfield, Esq.
     Nevada Bar No. 010532
 2   WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
     300 South Fourth Street, 11th Floor
 3   Las Vegas, Nevada 89101
     (702) 727-1400; FAX (702) 727-1401
 4   chad.butterfield@wilsonelser.com
     Attorneys for Defendant
 5   AMERICAN HONDA FINANCE CORPORATION
 6                                  UNITED STATES DISTRICT COURT

 7                                      DISTRICT OF NEVADA

 8   JACQUELINE STEINMETZ                             Case No.: 2:19-cv-00067-APG-GWF
 9                    Plaintiff,
                                           STIPULATION AND [PROPOSED]
10         v.                              ORDER FOR EXTENSION OF TIME
                                           TO FILE RESPONSIVE PLEADING TO
11   AMERICAN HONDA FINANCE; CHASE         PLAINTIFF’S FIRST AMENDED
     CARD; EQUIFAX INFORMATION SERVICES, COMPLAINT
12   LLC; EXPERIAN INFORMATION
     SOLUTIONS, INC.; INNOVIS DATA         (First Request)
13   SOLUTIONS, INC.; TRANS UNION LLC; AND
     SELECT PORTFOLIO SERVICING, LLC,
14
                      Defendants.
15

16              Defendant, AMERICAN HONDA FINANCE CORPORATION (erroneously sued as
17   American Honda Finance, and hereinafter “AHFC”), by and through its counsel of record, CHAD C.
18   BUTTERFIELD, ESQ., of the law firm WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER
19   LLP, and Plaintiff, JACQUELINE STEINMETZ, by and through her counsel of record, MILES N.
20   CLARK, ESQ. of the law firm KNEPPER & CLARK LLC hereby stipulate and agree to extend the
21   deadline for filing a responsive pleading to Plaintiff’s First Amended Complaint by one week, up to
22   and including April 1, 2019.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///


                                                     1
     1427287V.1
     Case 2:19-cv-00067-APG-GWF Document 36 Filed 03/25/19 Page 2 of 2



 1           This stipulation is submitted in compliance with LR IA 6-1. Good cause exists for the

 2   requested extension, as counsel for AHFC has been involved in a two-week trial and has not had

 3   sufficient time to prepare a responsive pleading.

 4           This is the parties’ first request for extension of the deadline.

 5           DATED this 25th day of March, 2019.
                                                       WILSON, ELSER, MOSKOWITZ,
 6                                                     EDELMAN & DICKER LLP
 7
                                                         /s/ Chad C. Butterfield
 8                                                     Chad C. Butterfield, Esq.
                                                       Nevada Bar No. 10532
 9                                                     300 South Fourth Street, 11th Floor
                                                       Las Vegas, NV 89101
10                                                     Attorneys for Defendant American Honda
                                                       Finance Corporation
11
             DATED this 25th day of March, 2019.
12
                                                       KNEPPER & CLARK LLC
13
                                                         /s/ Miles N. Clark
14                                                     Matthew I. Knepper, Esq.
                                                       Nevada Bar No. 12796
15                                                     Miles N. Clark, Esq.
                                                       Nevada Bar No. 13848
16
                                                       10040 W. Cheyenne Ave., Suite 170-109
17                                                     Las Vegas, NV 89129
                                                       Attorney for Plaintiff Eric Steinmetz
18

19

20                                                   ORDER
21           GOOD CAUSE SHOWN, IT IS SO ORDERED.

22
                        26th day of _____________,
             Dated this _____        March         2019.
23

24

25                                                   ________________________________________
                                                     UNITED
                                                     UNITED STATES
                                                             STATESDISTRICT   JUDGE
                                                                      MAGISTRATE   JUDGE
26

27

28


                                                          2
     1427287V.1
